Third District Court of Appeal
                               State of Florida

                      Opinion filed December 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2467
                     Lower Tribunal No. 10-10962 SP
                          ________________


                  MGA Insurance Company, Inc.,
                                  Appellant,

                                     vs.

   Manuel V. Feijoo, M.D., P.A., and Manuel V. Feijoo, M.D.,
                     a/a/o Mantillas Arias,
                                 Appellees.



     An Appeal from the County Court for Miami-Dade County, Linda
Melendez, Judge.

      Dutton Law Group P.A., and Rebecca Delaney (Tampa), and Anthony
L. Tolgyesi, and Scott W. Dutton (Tampa), for appellant.

     Montes & Associates Law Firm, P.L., and Juan C. Montes (Miramar);
The Law Offices of Kenneth B. Schurr, and Kenneth B. Schurr, for appellees.


Before FERNANDEZ, C.J., and LOGUE, and LINDSEY, JJ.

     PER CURIAM.
Affirmed.




            2